COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
 
                                        NO. 2-09-288-CR
 
 
JAMES PATRICK FOUT                                                         APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
After waiving a jury and entering an open plea of
guilty, appellant James Patrick Fout appeals his conviction and fifteen-year
sentence for aggravated robbery with a deadly weapon.[2]  We affirm.




Appellant=s court-appointed appellate counsel has filed a
motion to withdraw as counsel and a brief in support of that motion.  In the brief, counsel avers that, in his
professional opinion, the appeal is frivolous. 
Counsel=s
brief and motion meet the requirements of Anders v. California[3]
by presenting a professional evaluation of the record demonstrating why there
are no arguable grounds for relief.  We
gave Appellant the opportunity to file a pro se brief, and he has filed a
motion to abate, which we have construed in the interests of justice as a
supplemental response to counsel=s brief. 
The State has filed a letter brief arguing that Appellant=s response should be disregarded as it contains
factual assertions that may not be considered on appeal.
Once an appellant=s court-appointed attorney files a motion to
withdraw on the ground that the appeal is frivolous and fulfills the
requirements of Anders, this court is obligated to undertake an independent
examination of the record.[4]  Only then may we grant counsel=s motion to withdraw.[5]




We have carefully reviewed the record, counsel=s brief, Appellant=s supplemental response, and the State=s letter brief. 
We agree with counsel that this appeal is wholly frivolous and without
merit; we find nothing in the record that might arguably support the appeal.[6]  Accordingly, we grant counsel=s motion to withdraw and affirm the trial court=s judgment.
 
PER CURIAM
 
PANEL: 
LIVINGSTON, C.J.; WALKER and McCOY, JJ.
 
DO NOT PUBLISH        
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
July 29, 2010                                                                                          




[1]See Tex. R. App. P. 47.4.


[2]See Tex. Penal Code Ann. ' 29.03(a)(2) (Vernon 2003).


[3]386 U.S. 738, 87 S. Ct. 1396 (1967).


[4]See Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922B23 (Tex. App.CFort Worth 1995, no pet.).


[5]See Penson v. Ohio, 488 U.S. 75,
82B83, 109 S. Ct. 346, 351 (1988).


[6]See Bledsoe v. State, 178 S.W.3d
824, 827B28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006).